By the Court.*
Tarden, J.
—The sheriff of Dutch*245ess made a motion at the Dutchess special term, upon notice to all the judgment or attachment creditors in these actions, for directions by the court as to the disposition of moneys in his hands, arising from the sale of the partnership property of the judgment debtors. The plaintiff, Phillips, obtained, a judgment by default against all the defendants as partners, and filed transcript. and issued execution to the sheriff of Dutchess, pending which the defendant, Wheeler, by order of the court, had the judgment set aside as to him, and was allowed to come in and defend on the merits ; judgment was subsequently rendered at the trial in his favor, the referee finding, “that the defendants were partners ; that the sums of money alleged by the plaintiff to have been loaned to the defendants were not so loaned ; and that the defendants were not indebted to the plaintiff.” The defendant, Wheeler, being the only party defending, took judgment against the plaintiff dismissing the complaint, and for costs ; and the judgment stands unreversed. The plaintiff asks to have the money in the sheriff’s hands applied to the execution which he issued on the judgment before it was opened by the defendant Wheeler, upon the ground, that it was not opened as to the other defendants, although it was upon a claim against all the defendants as partners. The plaintiffs priority is contested by Charles Cornwall, a creditor who is next in order of time, by reason of an attachment which the sheriff of Dutchess received and levied on the partnership property. The sum of money in the sheriff’s hands is about one thousand seven hundred dollars, and as either of these claims will more than exhaust the fund, the claims of the twelve subsequent execution creditors do not need to be considered at present..
The plaintiff’s judgment stands impeached by-the decision against him on a trial of the action on its merits; the fact that the other two defendants did not *246seek to defend, and that on a trial demanded by the remaining partner (the defendant Wheeler) the plaintiff was defeated on the merits, shows collusion, and goes to the right to demand the money now in dispute. The judgment obtained by the attaching creditor, Cornwall, is next in order, and is now entitled to be first paid. The plaintiff, Phillips, objects that the sheriff could not waive the motion in Dutchess, for the reason, that the plaintiff’s judgment was recovered in New York, and the Cornwall judgment in Greene. The Code, sec. 401, subd. 4, provides, “ that motions upon notice must be made within the district in which the action is triable, orina county adjoining that in which it is triable,” “ and no motion on notice can be made in the first judicial district, in an action triable elsewhere.”
A literal construction of this language would leave the sheriff without any place to make the motion. It is conceded on the part of the sheriff, that neither of the actions is in the second judicial district, nor in a, county adjoining the county of Dutchess; but the sheriff could not be heard if he did not bring all the claimants to the fund before the court. '
The plaintiff, Cornwall, whose action was triable in Greene, could object to any motion in the first district, and the plaintiff, Phillips, whose action was triable in New York, could object as well to a motion in Greene as he did to a motion in Dutchess. If the construction claimed by the plaintiff Phillips, for this section, is held to govern this proceeding, such a rule would leave the public officer without remedy, because of the conflicting parties who claim the fund in bank having their judgments in several counties, not being the same judicial district, and not being adjoining counties. This provision of the code can not be held applicable. The proceeding is one not embraced in that section, bat ru'le 97, applying to cases not regulated by statute, must apply. In other words, when one motion is necessarily *247made and entitled in several actions pending in different counties and judicial districts, the practice under section 401 of the Code does not apply from the very circumstances of the case.
On the question of jurisdiction, and on the merits, the order of the special term should be affirmed, with ■costs.

 Present—Talcott and Tappeít, JJ.